287 S.C. 162 (1985)
337 S.E.2d 209
L. F.S. CORPORATION, Appellant,
v.
Richard M. KENNEDY, Jr., and Robert G. Price, individually, and as partners in Kennedy & Price, a South Carolina Partnership, Respondents.
22402
Supreme Court of South Carolina.
Heard October 22, 1985.
Decided November 7, 1985.
*163 David A. White and Benjamin A. Johnson of Roddey, Carpenter & White, Rock Hill, for appellant.
J. Douglas Nunn, Jr., and Douglas McKay, Jr. of McKay & McKay, Columbia, for respondents.
Heard Oct. 22, 1985.
Decided Nov. 7, 1985.
GREGORY, Justice:
In this legal malpractice action, appellant L.F.S. Corporation appeals from the grant of respondents' motion for non-suit. We affirm.
Appellant raises numerous issues by twenty-four exceptions; however, we need only reach one issue which moots those remaining.
L.F.S. began planning a subdivision called Havenwood in 1964. In the early 1970's, a dispute arose with the Town of Kershaw concerning the town's obligation to supply water to the subdivision under an alleged oral contract. Respondents were retained to represent the Corporation.
The gravamen of appellant's complaint is that respondents failed to follow instructions concerning settlement negotiations, and permitted summary judgment to be entered based on an unauthorized agreement. Notwithstanding respondents' alleged failure to follow instructions, the record clearly demonstrates L.F.S. subsequently ratified respondents' actions.
After entry of the disputed 1976 order, the town remitted $900.00 in tap fees to the Corporation pursuant to the order. The check was accepted by the Corporation, and endorsed over to respondents to be applied against legal fees owned by the Corporation. Thereafter, one of the Corporation's directors wrote a letter to respondents seeking advice concerning enforcement of the order.
The events subsequent to the 1976 order clearly demonstrate L.F.S. ratified respondents' actions concerning entry of the order. The Corporation accepted financial benefit under the order, and sought to take advantage of the order. *164 Acceptance of both benefits are clear, unequivocal acts of ratification. See 2A C.J.S., Agency § 86.
The order of the lower court is, accordingly
Affirmed.
NESS, C.J., and HARWELL, CHANDLER and FINNEY, JJ., concur.